 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7   BRUCE CORKER d/b/a RANCHO ALOHA, et al.
                                                                        CASE NO. 2:19-cv-00290-RSL
 8                       Plaintiffs,
 9            v.                                                         ORDER GRANTING PLAINTIFFS’
                                                                         SECOND MOTION TO COMPEL
10   COSTCO WHOLESALE CORPORATION, et al.                                PRODUCTION OF DOCUMENTS
                                                                         BY DEFENDANT MULVADI
11                       Defendants.                                     CORPORATION
12

13

14
              This matter comes before the Court on “Plaintiffs’ Second Motion to Compel Production
15
     of Documents by Defendant Mulvadi Corporation.” Dkt. # 433. Having reviewed the
16
     memoranda, declarations, and exhibits submitted by the parties, 1 Mulvadi’s objections are
17
     overruled, and the second motion to compel is GRANTED. Whether Mulvadi’s ESI is the best
18
     evidence of the company’s purchase and sales activities does not determine whether it is
19
     discoverable. QuickBooks provides functionality not found in stacks of paper documents, acts as
20
     a check on the sufficiency of the paper production, and likely capture additional information not
21
     contained in the paper purchase and sale documents that have already been produced. Mulvadi
22
     offers no justification for its unilateral decision to produce only three years’ worth of documents,
23
     to exclude coffee sales simply because the product is “instant,” or to search only a few of its
24
     acknowledged ESI repositories.
25

26            1
                The relevance of the electronically-stored information (“ESI”) at issue is not disputed. Neither Mulvadi’
     discussion of the merits of plaintiffs’ claims nor plaintiffs’ reply thereto is helpful in resolving the current discovery
27   dispute. The Court has not, therefore, considered Section V of the reply memorandum (Dkt. # 442) or the evidence
     cited therein.


     ORDER GRANTING PLAINTIFFS’ SECOND
     MOTION TO COMPEL DEFENDANT
     MULVADI - 1
 1          For all of the foregoing reasons, it is hereby ORDERED that defendant Mulvadi
 2   Corporation shall, within twenty-one days of the date of this Order:
 3      1. Perform a comprehensive ESI search for responsive documents on all sources (including
 4   email accounts, computers, external backup servers, cell phones, etc., used for company
 5   business) from February 27, 2015, to the present;
 6      2. Disclose the search terms, queries, and methodologies used to locate responsive ESI;
 7      3. Produce all responsive ESI, including documents concerning freeze-dried coffee labeled
 8   “Kona;” and
 9      4. Provide plaintiffs’ experts access to its complete QuickBooks data.
10

11   The Court declines to award sanctions at this time. If Mulvadi fails to comply with this Order,
12   plaintiffs may renew their request as to past and continuing discovery violations. Sanctions shall
13   be imposed against Defendant Mulvadi Corporation in an amount to be
14
            Dated this 6th day of July, 2021.
15

16
                                                     ROBERT S. LASNIK
17                                                   UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27


     ORDER GRANTING PLAINTIFFS’ SECOND
     MOTION TO COMPEL DEFENDANT
     MULVADI - 2
